Exhibit32.2 Certification Pursuant to Rule13a-14(b)of the Securities Exchange Act of 1934, as amended, and 18 U.S.C. Section1350 I, May Liu, certify, pursuant to the requirement set forth in Rule13a-14(b) of the Securities Exchange Act of 1934, as amended, and 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Annual Report of Anthera Pharmaceuticals,Inc. on Form10-Q for the quarter ended March 31, 2014 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such Quarterly Report on Form10-Q fairly presents, in all material respects, the financial condition and results of operations of Anthera Pharmaceuticals,Inc. By: /s/ May Liu Name: May Liu Title: Senior Vice President, Finance and Administration (Principal Accounting Officer) Date: May14, 2014
